Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attachment to Advisory Action 
Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice. 
	Applicant has amended the independent claim to recite combinations of limitations not previously presented during prosecution, namely, a total content of additive metal elements in an aluminum alloy constituting the aluminum alloy layer exceeds 1% by mass or more, and further  added two new dependent claims 9 and 10 with limitation not previously presented during prosecution. Said amendments are beyond the scope of after-final practice and would require further search and consideration. 

Even if the amendment was entered Ishio and Nanbu would meet the amendments for the reasons set forth below.

Applicant primarily argues:
“Ishio discloses that, after pressure welding and during bonding heat treatment, aluminum rapidly softens in as little as 1 minute when heated above 300°C. See Ishio, para. [0024]. Figure 6 in Ishio shows that the hardness of aluminum is 50 Hv after heat treatment at 320°C for 1 minute, with hardness dropping further over more extended heating periods. In contrast, the laminates in the Examples of the present application are prepared using heat treatment performed at 320°C for 1 or 8 hours, or at 300°C for 8 hours. See Specification, paras. [0090], [0118]. For instance, in Example 1, the heat treatment was performed at 320°C for 1 hour, resulting in a material with a hardness of 50 Hv. See id. Table 1 (Example 1). This is markedly different from the diminished hardness values one of ordinary skill in the art would expect to achieve under these conditions, as shown in Figure 6 of Ishio.

Remarks, p. 7
The examiner respectfully traverses as follows:
As discussed in the Office Action mailed 08/27/2021 Ishio teaches the hardness of the aluminum plate is Hv40 or more ([0010]; [0011]; Fig. 6). Even if the aluminum-stainless steel composite material is subject to bonding heat treatment under a joining temperature of 150ºC to 300ºC for at least a minute to 48 hrs, it is clear the hardness of the aluminum plate is 40Hv or more as disclosed by Ishio and shown in Fig. 6 and therefore satisfies the correlations of Formula (1) and Formula (2).

Applicant further argues:
“The examples in Nanbu exclusively use A1050 aluminum, in which the total content of additive metal elements is equal to or less than 0.5% by mass. See Office Action, at 10 (citing Aluminum 1050 H18, ALMETALS, INC. (showing 99.5% Al minimum)). A1000 series aluminum, wherein a total content of additive metal elements does not exceed 1% by mass, is classified in the industry as a pure aluminum. This understanding is reflected in Ishio, discussed above, which discusses “pure Al (alloy system 1000 series) such as JIS A1060 and 1080.” See Ishio, at para. [0013]. As yet further evidence on this point, the present specification does not include A1000 series aluminum in its discussion of aluminum alloys. See Specification, at para. [0017]. Accordingly, the ordinarily skilled artisan would understand that A1000 series aluminum, disclosed in Nanbu, is considered a pure aluminum, not an aluminum alloy.

Further, although Nanbu speculates that aluminum alloys might be used to prepare a
laminate, it fails to provide any guidance or motivation for preparing a laminate using alloys, and fails to suggest what properties such laminates might possess. See Nanbu, at para. [0036]. In contrast, the present specification discloses certain correlations, shown in Formulas (1) and (2), that concern aluminum alloys, which one of ordinary skill would not expect to apply when pure aluminum is substituted for alloys. See Specification, at para. [0022]. In fact, the present application discusses that the laminates disclosed in Nanbu (corresponding to WO 2017/057665) exhibit high tensile strength but fail to See id. at paras. [0007]-[0009]. Indeed, Nanbu only discloses laminates that fail to satisfy Formulas (1) and (2), while only broadly speculating that alloys might be used to produce laminates.”
Remarks, p. 8-9
The examiner respectfully traverses as follows:
	While the working examples of Nanbu use A1050 as the aluminum layer, it is noted that Applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others. In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
	The fact remains, Nanbu teaches examples of aluminum that can be used for the metal laminate material include an aluminum alloy that can be 100-series, 300-series and 500-series ([0036]). Therefore, it is the examiner’s position absent evidence to the contrary, that it would have been obvious to one of ordinary skill in the art to use a 300-series or 500-series aluminum alloy as the aluminum layer, which is disclosed by Nanbu.
	Even if the 300-series or 500-series aluminum alloy maybe a nonpreffered embodiment in Nanbu, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123 I.
	Further, as discussed in the Office Action mailed 08/27/2021 Nanbu teaches a range of thickness and surface hardness for each of the stainless steel layer and aluminum layer which when calculated overlap the presently claimed range set forth in each of Formula (1) and Formula (2).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Applicant further argues:
“It is unsurprising that Nanbu fails to teach or suggest the claimed bi-layer roll-bonded laminates because Nanbu seeks to solve an entirely different problem, using an entirely different solution, when compared to the focus of the present application. Nanbu generally concerns metal laminate materials which function as heat radiating members. See, e.g., Nanbu, at para. [0004]. In contrast, the present disclosure describes a roll-bonded laminate for an electronic device, which exhibits high rigidity and a high elastic modulus and is suitable for housing applications. See Specification, at para. [0010]. Although Nanbu discloses a laminate which has sufficient strength as well as molding processability, lightweight properties, and radiation performance, the ‘strength’ referred to in Nanbu is tensile strength (strength until breakage), which is different from the ‘rigidity’ exhibited by the housings of the present application. See Nanbu, at para. [0013]. As discussed in the present specification, housings can be compromised by denting or bending. See Specification, at para. [0008]. Neither problem is addressed in Nanbu.”
Remarks, p. 9
The examiner respectfully traverses as follows:
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006);
Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d
1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972)
(discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied,
500 U.S. 904 (1991). MPEP 2144 IV.
Further, it is noted, “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658
(CCPA 1979).” See MPEP 2145 II. Further, the fact that Applicant has recognized another

the basis for patentability when the differences would otherwise be obvious. See Ex parte
Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

/MARY I OMORI/Examiner, Art Unit 1784